                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:19CR03136

      vs.                                                      ORDER

MITCHELL RYAN POND,

                    Defendant.



      Defendant has moved to suppress items found during the search of an attic/crawl
space accessible from his residence. (Filing No. 26). Defendant argues this search
exceeded the scope permitted under the search warrant. For the court’s review of this
motion, and to determine if a hearing is needed,

      IT IS ORDERED:

      1)      On or before April 13, 2020, defense counsel shall file a copy of signed
warrant at issue, along with the warrant application with attached affidavit and the
warrant return.

      2)    Since defense counsel’s brief includes, and the documents to be filed
under paragraph 1 of this order may include, home addresses of non-parties:

      a.     The clerk shall restrict access to defense counsel’s brief, (Filing No. 27);
             and

      b.     Defense counsel shall file the warrant application, warrant and warrant
             return under restricted access.

      Dated this 6th day of April, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
